DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. Regarding arguments on pages 10-11 of the Remarks, Applicant notes that Premont teaches activating the ASR when the wake word is detected, as in para [0040], [0061-62]. Meanwhile, Dahan teaches receiving confirmation from the online speech awaking engine, as in para [0022]. When combining Dahan and Premont, the confirmation of Dahan is interpreted as the detection of the wake word of Premont. Though Applicant argues that the detection of the wake word refers to the detection before sending the signal to the online engine, Examiner notes that the confirmation from the online engine .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahan (US 2016/0055847), in view of Premont et al. (US 2019/0073999 A1), hereinafter referred to as Premont.

Regarding claim 1, Dahan teaches:
A far-field speech awaking method, comprising:
caching the sound signal by the offline speech awaking engine to produce a cached sound signal (para [0040], where the acquisition system buffers the audio stream, and transmits the buffered audio); 
detecting whether an awaking word is in the sound signal by the offline speech awaking engine (para [0035], where the first device determines a wake-up-word);
when an awaking word is detected in the sound signal by the offline speech awaking engine, sending the cached sound signal to an online speech awaking engine by the offline speech awaking 
receiving, by the offline speech awaking engine, confirmation information sent from the online speech awaking engine, wherein the confirmation information is sent after the online speech awaking engine identifies the awaking word in the sound signal (para [0022], where the first device identifies the wake word and transmits the accepted detection directive back to the second device); and  
Dahan does not teach:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine;
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition.
Premont teaches:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine (para [0019], where a microphone array is used to capture acoustic information);
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition (para [0040], [0061-62], where the ASR is activated when the wake word is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine 

Regarding claim 2, Dahan in view of Premont teaches:
The method according to claim 1, after sending the cached sound signal to the online speech awaking engine, further comprising: 
receiving error information sent from the online speech awaking engine, wherein the error information is sent after the online speech awaking engine fails to identify the awaking word in the sound signal (Dahan para [0040], where if the wakeup phrase is not found, a "go-back-to-sleep" directive is issued, interpreted as the error information); 
returning to perform detecting the sound signal obtained by the microphone array (Dahan para [0040], where the "go-back-to-sleep" directive is received).  

Regarding claim 3, Dahan in view of Premont teaches:
The method according to claim 1, wherein detecting the sound signal obtained by the microphone array comprises:  
performing echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed); and
detecting the processed sound signal (Premont Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).  

Regarding claim 4, Dahan teaches:
A far-field speech awaking device, comprising: 

a memory (Fig. 4 element 464, para [0050], where memory is used), 
one or more software modules, stored in the memory, executable by the one or more processors (Fig. 4, para [0051], where the processor executes instructions from the memory), and comprising:
cache the sound signal by the offline speech awaking engine to produce a cached sound signal (para [0040], where the acquisition system buffers the audio stream, and transmits the buffered audio),
detect whether an awaking word is in the sound signal by the offline speech awaking engine (para [0035], where the first device determines a wake-up-word);
a sending module, configured to send the cached sound signal to an online speech awaking engine when the detection module detects an awaking word in the sound signal by the offline speech awaking engine (para [0022], where an audio signal possibly containing a wakeup word is sent to a first device, which is a server as in para [0018-20]), wherein the online speech awaking engine comprises an acoustic model with better performance than the offline speech awaking engine (para [0020], where the server runs more sophisticated acoustic models to reduce the dales-detection rate relative to the embedded system); 
a receiving module, configured to receive confirmation information sent from the online speech awaking engine by the offline speech awaking engine, wherein the confirmation information is sent after the online speech awaking engine identifies the awaking word in the sound signal (para [0022], where the first device identifies the wake word and transmits the accepted detection directive back to the second device); and
Dahan does not teach:
a detection module, configured to, under a far-field speech awaking state, detect a sound signal obtained by a microphone array by an offline speech awaking engine, and;  

Premont teaches:
a detection module, configured to, under a far-field speech awaking state, detect a sound signal obtained by a microphone array by an offline speech awaking engine (para [0019], where a microphone array is used to capture acoustic information);  
a starting module, configured to start a speech assistant to perform speech recognition by the offline speech awaking engine (para [0040], [0061-62], where the ASR is activated when the wake word is detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine what acoustic zone a signal is received from, to perform post processing operations such as echo cancellation and denoising (Premont para [0019], [0029]).

Regarding claim 5, Dahan in view of Premont teaches:
The device according to claim 4, wherein, 
the receiving module is further configured to receive error information sent from the online speech awaking engine after the sending module sends the cached sound signal to the online speech awaking engine, wherein the error information is sent after the online speech awaking engine fails to identify the awaking word in the sound signal (Dahan para [0040], where if the wakeup phrase is not found, a "go-back-to-sleep" directive is issued, interpreted as the error information).  

Regarding claim 6, Dahan in view of Premont teaches:
The device according to claim 4, wherein the detection module is configured to perform echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal, and to detect the processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed, and Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).  

Regarding claim 7, Dahan teaches:
A non-transitory computer readable storage medium, having computer programs thereon, wherein the computer programs are configured to implement a far-field speech awaking method when executed by a processor (Fig. 4, para [0053], where a computer readable medium is used), the method comprises:
caching the sound signal by the offline speech awaking engine to produce a cached sound signal (para [0040], where the acquisition system buffers the audio stream, and transmits the buffered audio); 
detecting whether an awaking word is in the sound signal by the offline speech awaking engine (para [0035], where the first device determines a wake-up-word);
when an awaking word is detected in the sound signal, sending the cached sound signal to an online speech awaking engine by the offline speech awaking engine (para [0022], where an audio signal possibly containing a wakeup word is sent to a first device, which is a server as in para [0018-20]);  
receiving, by the offline speech awaking engine, confirmation information sent from the online speech awaking engine, wherein the confirmation information is sent after the online speech awaking engine identifies the awaking word in the sound signal (para [0022], where the first device identifies the wake word and transmits the accepted detection directive back to the second device), wherein the online speech awaking engine comprises an acoustic model with better performance than the offline 
Dahan does not teach:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine;
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition.
Premont teaches:
under a far-field speech awaking state, detecting a sound signal obtained by a microphone array by an offline speech awaking engine (para [0019], where a microphone array is used to capture acoustic information);
starting, by the offline speech awaking engine, a speech assistant to perform speech recognition (para [0040], [0061-62], where the ASR is activated when the wake word is detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dahan by using the microphone array of Premont (Premont para [0019]) to receive the sound signal of Dahan (Dahan para [0033]) in order to determine what acoustic zone a signal is received from, to perform post processing operations such as echo cancellation and denoising (Premont para [0019], [0029]).

Regarding claim 8, Dahan in view of Premont teaches:
The storage medium according to claim 7, after sending the cached sound signal to the online speech awaking engine, the method further comprising: 
receiving error information sent from the online speech awaking engine, wherein the error information is sent after the online speech awaking engine fails to identify the awaking word in the 
returning to perform detecting the sound signal obtained by the microphone array (Dahan para [0040], where the "go-back-to-sleep" directive is received).  

Regarding claim 9, Dahan in view of Premont teaches:
The storage medium according to claim 7, wherein detecting the sound signal obtained by the microphone array comprises: 
performing echo cancellation and denoising processing on a sound signal picked up by the microphone array to obtain a processed sound signal (Premont Fig. 1 element 112, para [0029], where echo cancellation and denoising are performed); and
detecting the processed sound signal (Premont Fig. 1 element 116, para [0032], where speech recognition is performed to detect the wakeup word).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0379635 A1 para [0085], where confirmation that part of a trigger phrase was spoken is received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658